Order reversed and resubmission ordered, with ten dollars costs and disbursements, on the ground that the question of local option could not be legally submitted under the Liquor Tax Law where the notice of a meeting for Tuesday was not published till the previous Saturday. The requirement of at least live days’ prior publication is mandatory. (Matter of Town of Livingston, 189 N. Y. 549; 23 Cyc. 99.) Although the conduct of the election is not complained of and the ballots showed a general expression by the town electors, this failure" in the length of time of publication made the vote cast wholly void and requires a resubmission. Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ., concurred.